Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 30 - 34 are objected to because of the following informalities:  
Claims 30 - 34 are dependent claims of claim 29. Claim 29 claimed an apparatus. However, claims 30 - 34 claimed the method.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 17, 20 – 25, 27, 29 – 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US Patent Application Publication 2006/0074288, IDS), hereinafter referred as Kelly, in view of Katsuzo et al. (Japan Patent Application Publication 2010-57953), hereinafter referred as Katsuzo.

Regarding claim 15, Kelly discloses a method for identifying a condition in a patient (Fig. 1), the method comprising: 
detecting, by a detector, a beam of radiation having passed through the patient (Fig. 1, #28, [0016]); 
based on the detected beam of radiation, generating a scan representation including one or more pixels (Fig. 2, [0017], the broken line rectangle (region)); 
identifying, by a processor, a primary fat target in the scan representation (Fig. 3, [0018], identifying a subregion of αv =π(BC/2)(FG/2) for SAT and VAT); 
analyzing, by the processor, at least one pixel within the scan representation to determine an amount of at least one of fat and water in the primary fat target ([0019 – 0028], estimate total fat mass and % Fat).
However, Kelly fails to explicitly disclose the method wherein comparing, by the processor, the determined amount to a reference amount; based on the comparison, generating, by the processor, a condition indicator; and displaying the condition indicator on a user interface.
	However, in a similar field of endeavor Katsuzo discloses a device/method for estimating a health index (abstract). In addition, Katsuzo discloses the method comparing the determined amount to a reference amount; based on the comparison, generating a condition indicator; and displaying the condition indicator on a user interface (page 5, para. 7, This estimated visceral fat cross-sectional area is compared with a reference value for determining obesity, and it is determined whether or not it is obesity and is ranked. The determination result and rank of obesity are stored in the storage unit 20 and displayed in the obesity determination display area 14 of the display unit 3.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kelly, and comparing, by the processor, the determined amount to a reference amount; based on the comparison, generating, by the processor, a condition indicator; and displaying the condition indicator on a user interface. The motivation for doing this that the determined amount of fat can be used to indicated a health condition so that the application of Kelly can be further extended.

Regarding claim 17 (depends on claim 16), Kelly discloses the method wherein the results is displayed on a user interface operatively coupled to a densitometer ([0040], densitometry system).
However, Kelly fails to explicitly disclose the method wherein the results is a condition indicator.
	However, in a similar field of endeavor Katsuzo discloses a device/method for estimating a health index (abstract). In addition, Katsuzo discloses the method generating a condition indicator as a result (page 5, para. 7, This estimated visceral fat cross-sectional area is compared with a reference value for determining obesity, and it is determined whether or not it is obesity and is ranked. The determination result and rank of obesity are stored in the storage unit 20 and displayed in the obesity determination display area 14 of the display unit 3.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kelly, and generating a condition indicator. The motivation for doing this that the determined amount of fat can be used to indicated a health condition so that the application of Kelly can be further extended.

Regarding claim 20 (depends on claim 15), Kelly discloses the method wherein the primary fat target is a subcutaneous fat region ([0006, 0007, 0018, 0028]).

Regarding claim 21, Kelly discloses a method for identifying a condition in a subject (Fig. 1), the method comprising: 
irradiating the subject with a radiation from a radiation source (Fig. 1, #20, [0016]); 
detecting, by a radiation detector, a subject radiation from the subject in response to the irradiation (Fig. 1, #28, [0016]); 
generating a representation of a region of interest of the subject based on the detected radiation (Fig. 2, [0017], the broken line rectangle (region)); 
identifying, by a processor, a target tissue within the representation ([0018 – 0028], SAT and VAT); 
identifying, by the processor, a subregion in the representation as representative of the target tissue (Fig. 3, [0018], identifying a subregion of αv =π(BC/2)(FG/2)); 
analyzing, by the processor, the subregion to determine an amount of fat or water in the target tissue ([0019 – 0028], estimate total fat mass and % Fat). 
However, Kelly fails to explicitly disclose the method wherein comparing, by the processor, the determined amount of fat or water to a reference amount; generating, by the processor, a condition indicator based on the comparison; and displaying the condition indicator on a user interface.
	However, in a similar field of endeavor Katsuzo discloses a device/method for estimating a health index (abstract). In addition, Katsuzo discloses the method comparing, by the processor, the determined amount of fat or water to a reference amount; generating, by the processor, a condition indicator based on the comparison; and displaying the condition indicator on a user interface (page 5, para. 7, This estimated visceral fat cross-sectional area is compared with a reference value for determining obesity, and it is determined whether or not it is obesity and is ranked. The determination result and rank of obesity are stored in the storage unit 20 and displayed in the obesity determination display area 14 of the display unit 3.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kelly, and comparing, by the processor, the determined amount of fat or water to a reference amount; generating, by the processor, a condition indicator based on the comparison; and displaying the condition indicator on a user interface. The motivation for doing this that the determined amount of fat can be used to indicated a health condition so that the application of Kelly can be further extended.

Regarding claim 22 (depends on claim 21), Kelly discloses the method wherein detecting a radiation from the subject comprises detecting the radiation from the radiation source and passed through the subject (Fig. 1, #20, #28, [0016]).

Regarding claim 23 (depends on claim 21), Kelly discloses the method wherein: irradiating the subject with a radiation from a radiation source comprises irradiating the subject with a scanned radiation ([0041]); generating a representation of a region of interest comprises generating a scan representation, having one or more pixels, of the region of interest (Fig. 2, [0017], the broken line rectangle (region)); identifying a subregion comprises identifying, by the processor, a pixel in the scan representation representative of the target tissue (Fig. 3, [0018], identifying a subregion of αv =π(BC/2)(FG/2)); and analyzing the target tissue comprises analyzing the pixel to determine an amount of fat or water in the target tissue  ([0019 – 0028], estimate total fat mass and % Fat).

Regarding claim 24 (depends on claim 21), Kelly discloses the method wherein identifying a target tissue comprises identifying a primary fat target ([0006, 0007, 0018, 0028]).

Regarding claim 25 (depends on claim 24), Kelly discloses the method wherein identifying a target tissue comprises identifying a portion of the body that is predominately not occupied by muscle ([0006, 0007, 0018, 0028]; determine for fat).

Regarding claim 27, it is corresponding to claim 17, thus, it is rejected for the same reason set forth for claim 17.

Regarding claim 29, Kelly discloses an apparatus (Fig. 1), comprising: 
one or more radiation sources configured to irradiate a subject with a radiation (Fig. 1, #20, [0016]); 
one or more radiation detectors configured to detect a subject radiation from the subject in response to the irradiation (Fig. 1, #28, [0016]); 
one or more processors (Fig. 6, #62, [0041]); and 
a memory coupled to the one or more processors and storing instructions (Fig. 6, storage #64, [0041]) that, when executed by the one or more processors, carry out a process comprising: 
receive radiation detection data from the one or more radiation detectors ([0016]); 
generating a representation of a region of interest of the subject based on the radiation detection data (Fig. 2, [0017], the broken line rectangle (region)); 
identifying a target tissue within the representation ([0018 – 0028], SAT and VAT); 
identifying a subregion in the representation as representative of the target tissue (Fig. 3, [0018], identifying a subregion of αv =π(BC/2)(FG/2)); 
analyzing the subregion to determine an amount of fat or water in the target tissue ([0019 – 0028], estimate total fat mass and % Fat).
However, Kelly fails to explicitly disclose wherein comparing the determined amount of fat or water to a reference amount; and generating a condition indicator based on the comparison.
	However, in a similar field of endeavor Katsuzo discloses a device/method for estimating a health index (abstract). In addition, Katsuzo discloses the method comparing the determined amount of fat or water to a reference amount; and generating a condition indicator based on the comparison (page 5, para. 7, This estimated visceral fat cross-sectional area is compared with a reference value for determining obesity, and it is determined whether or not it is obesity and is ranked. The determination result and rank of obesity are stored in the storage unit 20 and displayed in the obesity determination display area 14 of the display unit 3.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kelly, and comparing the determined amount of fat or water to a reference amount; and generating a condition indicator based on the comparison. The motivation for doing this that the determined amount of fat can be used to indicated a health condition so that the application of Kelly can be further extended.
 
Regarding claim 30 (depends on claim 29), Kelly discloses the apparatus wherein identifying a target tissue comprises identifying a primary fat target ([0006, 0007, 0018, 0028]).

Regarding claim 31 (depends on claim 30), Kelly discloses the apparatus where identifying a primary fat target comprises identifying a subcutaneous fat region ([0006, 0007, 0018, 0028]).

Regarding claim 33, it is corresponding to claim 23, thus, it is rejected for the same reason set forth for claim 23.

Claim(s) 16, 18, 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Katsuzo, and in further view of Chetham et al. (US Patent Application Publication 2010/0168530), hereinafter referred as Chetham.

Regarding claim 16 (depends on claim 15), Kelly in view of Katsuzo fails to explicitly disclose the method wherein the condition indicator corresponds to a localized edema in a region of interest of the patient.
	However, in a similar field of endeavor Chetham discloses a method for determining biological indicators (abstract). In addition, Chetham discloses the method determining an indicator corresponds to a localized edema in a region of interest of the patient ([0007, 0038 – 0039, 0059, 0178 - 0183]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kelly, and determining an indicator corresponds to a localized edema in a region of interest of the patient. The motivation for doing this that various types of health condition can be determined so that the application of Kelly can be further extended.

Regarding claim 18 (depends on claim 15), Kelly in view of Katsuzo fails to explicitly disclose the method wherein the region of interest is an appendage.
	However, in a similar field of endeavor Chetham discloses a method for determining biological indicators (abstract). In addition, Chetham discloses the method determining a region of interest is an oedema (appendage) ([0007, 0038 – 0039, 0059, 0178 - 0183]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kelly, and determining a region of interest is an oedema (appendage). The motivation for doing this that various types of health condition can be determined so that the application of Kelly can be further extended.

Regarding claims 26 and 32, they are corresponding to claim 16, thus, they are rejected for the same reason set forth for claim 16.

Claim(s) 19, 28 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Katsuzo, and in further view of Zimmermann et al. (“Detection of overweight and obesity in a national sample of 6–12-y-old Swiss children: accuracy and validity of reference values for body mass index from the US Centers for Disease Control and Prevention and the International Obesity Task Force”, Am J Clin Nutr 2004; 79:838–43), hereinafter referred as Zimmermann.

Regarding claim 19 (depends on claim 15), Kelly in view of Katsuzo fails to explicitly disclose the method wherein the reference amount is determined from a set of sample persons.
	However, in a similar field of endeavor Zimmermann discloses a method of detection of overweight and obesity in a national sample of 6–12-y-old Swiss children: accuracy and validity of reference values for body mass index from the US Centers for Disease Control and Prevention and the International Obesity Task Force (abstract). In addition, Zimmermann discloses the method wherein a reference amount is determined from a set of sample persons (pages 839 - 840, section “RESULTS”, tables 1 and 2 shows a reference amount (of Body fat and BMI) is determined from a set of sample persons).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kelly, and the reference amount is determined from a set of sample persons. The motivation for doing this that a standard value can be setup based on a large sample survey so that the application of Kelly can be further extended.

Regarding claims 28 and 34, they are corresponding to claim 19, thus, they are rejected for the same reason set forth for claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668